

113 S1576 IS: To redesignate the Department of Veterans Affairs Healthcare System located at 10000 Bay Pines Boulevard in Bay Pines, Florida, as the C.W. Bill Young Department of Veterans Affairs Medical Center.
U.S. Senate
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1576IN THE SENATE OF THE UNITED STATESOctober 28, 2013Mr. Nelson (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo redesignate the Department of Veterans Affairs Healthcare System located at 10000 Bay Pines Boulevard in Bay Pines, Florida, as the C.W. Bill Young Department of Veterans Affairs Medical Center.1.Department of Veterans Affairs Healthcare System(a)RedesignationThe Department of Veterans Affairs Healthcare System located at 10000 Bay Pines Boulevard in Bay Pines, Florida, known as the Bay Pines VA Healthcare System, shall be known and designated as the C.W. Bill Young Department of Veterans Affairs Medical Center.(b)ReferencesAny reference in a law, map, regulation, document, paper or other record of the United States to the Department of Veterans Affairs Healthcare System referred to in subsection (a) shall be deemed to be a reference to the  C.W. Bill Young Department of Veterans Affairs Medical Center.